Citation Nr: 1026686	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  94-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
prurigo nodularis or sarcoid (skin condition) disability since 
April 1, 1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active military duty from July 1979 to July 
1984.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that reduced the disability evaluation 
for the Veteran's service-connected skin condition to 10 percent, 
effective April 1, 1992.  The Veteran thereafter appealed and 
sought restoration of her prior higher rating; she also asked for 
an increased evaluation.

In a November 2004 decision, the Board denied the Veteran's claim 
for restoration of the prior 30 percent rating for her skin 
disability, and remanded her increased rating claim for the skin 
disability.  After additional development and re- adjudication 
was accomplished, the case was returned to the Board for 
appellate consideration.

The Board thereafter denied the Veteran's claim for an increased 
evaluation for the skin disability in a decision dated July 14, 
2006.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). An 
August 2007 Order of the Court vacated only that part of the 
Board's decision that denied an evaluation in excess of 10 
percent for the Veteran's skin disability.  Thus, while the 
Veteran's representative maintains that the issue on appeal 
should be the propriety of the April 1992 reduction (see March 
2010 Informal Brief of Appellant), the only issue before the 
Board at this time is that of an evaluation in excess of 10 
percent for the Veteran's skin disability since April 1, 1992.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be remanded for additional 
development and adjudication, even though such action will, 
regrettably, further delay a decision in this appeal.

When this case was last before the Board, it was remanded so that 
the RO could attempt to obtain the report of a biopsy which was 
referenced in the July 2007 Joint Motion filed in this case.  
Updated VA treatment records, which were obtained pursuant to the 
Board's remand, reflect that the Veteran underwent a punch biopsy 
of her scalp in September 2006 to determine the nature of her 
scarring alopecia.  Although this record appears to indicate that 
the Veteran's alopecia was a separate condition, unrelated to her 
service-connected sarcoidosis, the biopsy report, which 
presumably would contain confirmatory results, is not contained 
in the claims file.  (Parenthetically, the Board notes that the 
report of a September 2009 VA skin examination reflects that the 
September 2006 biopsy resulted in a finding of "end-stage 
scarring alopecia.).  On remand, the RO should obtain a copy of 
the report reflecting the results of the September 2006 scalp 
biopsy.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, a remand by the Board confers on the Veteran the 
right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the report 
of the scalp biopsy performed at the 
Philadelphia VA Medical Center in 
September 2006.  All attempts to obtain 
this report, and any negative response, 
should be fully documented in the claims 
file.  

2.	To help avoid future remand, the RO should 
ensure that, to the extent possible, all 
requested action has been accomplished in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, and any 
additional development indicated, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


